Title: To John Adams from Samuel Cooper, 3 April 1777
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston 3. Ap. 77
     
     I scratch a Line in utmost Hast—Your kind Letter I receiv’d by Mr Jackson the Day after sending one to you. Your Tickets sell rapidly. Your Loan Office will fill apace. I wrote to you, or Mr Adams on the American Navy. Manly’s Character rises here. He has sail’d to Cape Ann for some Men there and has press’d thro great Difficulties to get out—something must be done to expedit Matters in that Department. Manly and McNeal do not agree. It is not I believe, the Fault of the first. They ought to sail together with all the Force they can obtain here to join them—a large Privateer would have readily done it. McNeal is inclin’d, and has obtain’d Liberty from Congress it is said, to sail alone. All may be lost in this Way. Jointly they might take single Frigates of the Enemy, or oblige them to sail in Fleets, which would greatly open the Ports for the Supplies from France and evry Quarter. Pray let some Orders be taken in this Matter as early as may be. Dr. Williamson I find is arriv’d. I have had for a long Time some Knowledg of him. He has been a good While in England. He ought to be well tried before he is confided much in. The Post waits I must subscribe ever your’s.
     Manly and McNeal are now, like Matthews and Lestac. If they are not better united, infinite Damage may acrue. The latter hardly brooks the Superiority of the former—tho no Man has merited more, in the marine than Manly, or promises better.
    